                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

BOBBY GENE FILLERS, JR.,                      )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )      No.:   2:19-CV-42-TAV-MCLC
                                              )
GCDC,                                         )
                                              )
              Defendant.                      )


                              MEMORANDUM OPINION

       Before the Court is this pro se prisoner’s complaint under 42 U.S.C. § 1983 [Doc.

1]. For the reasons set forth below, this action will be DISMISSED because the complaint

fails to state a claim upon which relief may be granted under § 1983.

I.     SCREENING REQUIREMENT

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen

prisoner complaints and sua sponte dismiss those that are frivolous or malicious, fail to

state a claim for relief, or are against a defendant who is immune. See, e.g., Benson v.

O’Brian, 179 F.3d 1014 (6th Cir. 1999). In screening this complaint, the Court bears in

mind that pro se pleadings filed in civil rights cases must be liberally construed and held

to a less stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner,

404 U.S. 519, 520 (1972). Still, the pleading must be sufficient “to state a claim to relief

that is plausible on its face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007), which

simply means that the factual content pled by a plaintiff must permit a court “to draw the
reasonable inference that the defendant is liable for the misconduct alleged,” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).                 The “facial

plausibility” standard does not require “detailed factual allegations, but it demands more

than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. at 678 (citations

and internal quotation marks omitted). The standard articulated in Twombly and Iqbal

“governs dismissals for failure to state a claim under [28 U.S.C. §§ 1915(e)(2) and 1915A]

because the relevant statutory language tracks the language in Rule 12(b)(6).” Hill v.

Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010).

       In order to succeed on a claim under 42 U.S.C. § 1983, a plaintiff must establish

that he was deprived of a federal right by a person acting under color of state law. Haywood

v. Drown, 556 U.S. 729, 731 (2009); Dominguez v. Corr. Med. Svcs., 555 F.3d 543, 549

(6th Cir. 2009); see also Braley v. City of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990)

(stating that “Section 1983 does not itself create any constitutional rights; it creates a right

of action for the vindication of constitutional guarantees found elsewhere”).

II.    ANALYSIS

       In his complaint, plaintiff states as follows:

       There was water on the floor in November 2018. I was on my way to shower
       when I fell and broke my upper feemer [sic].

[Doc. 2 p. 3]. Plaintiff provides no further detail or information about the incident.

       At the outset, the only defendant named by plaintiff is a non-suable entity. The

Greene County “Jail” Detention Center is a building and not a “person” who can be sued



                                               2
under § 1983. Monell v. Department of Social Services, 436 U.S. 658, 688-90 (1978);

Cage v. Kent County Correctional Facility, 1997 WL 225647, at * 1 (6th Cir. May 1, 1997)

(jail is not a suable entity); see also Shoemaker v. Greene County “Jail” Detention Center,

No. 2:07-CV-124, 2007 WL 2159295, at *1 (E.D. Tenn. July 26, 2007) (“The Greene

County ‘Jail’ Detention Center is a building and not a ‘person’ who can be sued under

§ 1983.”).

       However, even if plaintiff named a suable entity, this action would not proceed to

service because plaintiff failed to set forth sufficient facts to state a constitutional claim.

       Federal Rule of Civil Procedure 8(a)(2) sets out a liberal pleading standard. Smith

v. City of Salem, 378 F.3d 566, 576 n.1 (6th Cir. 2004). It requires only “‘a short and plain

statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration in original) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)). Detailed factual allegations are not required, but a party’s

“obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Twombly, 550 U.S. at 555 (alteration in original) (quoting Papasan v. Allain, 478

U.S. 265, 286 (1986)). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’

devoid of ‘further factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(alteration in original) (quoting Twombly, 550 U.S. at 557).




                                               3
       As previously stated, pro se litigants “are held to less stringent [pleading] standards

than . . . lawyers in the sense that a pro se complaint will be liberally construed in

determining whether it fails to state a claim upon which relief could be granted.” Jourdan

v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991) (citing Estelle v. Gamble, 429 U.S. 97, 106

(1976)); see also Haines v. Kerner, 404 U.S. 519, 520 (1972). Yet, this Court’s “lenient

treatment generally accorded to pro se litigants has limits.” Pilgrim v. Littlefield, 92 F.3d

413, 416 (6th Cir. 1996). “Neither [this] Court nor other courts . . . have been willing to

abrogate basic pleading essentials in pro se suits.” Wells v. Brown, 891 F.2d 591, 594 (6th

Cir. 1989). For instance, federal pleading standards do not permit pro se litigants to

proceed on pleadings that are not readily comprehensible because, for instance, they are

vague and conclusory. Cf. Becker v. Ohio State Legal Servs. Ass’n, 19 F. App’x 321, 322

(6th Cir. 2001) (upholding a district court’s dismissal of a pro se complaint containing

“vague and conclusory allegations unsupported by material facts”). Here, plaintiff’s vague

allegation—which consists merely of a two-sentence description of an incident, with no

further commentary—fails to state any constitutional violation, even in light of the more

lenient standard afforded to pro se litigants. Thus, this allegation is insufficient to state a

§ 1983 claim.

III.   CONCLUSION

       For the reasons set forth above, this action will be DISMISSED pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915(A). The Court CERTIFIES that any appeal from this




                                              4
action would not be taken in good faith and would be totally frivolous. See Fed. R. App.

P. 24.

         AN APPROPRIATE JUDGMENT WILL ENTER.


                                 s/ Thomas A. Varlan
                                 UNITED STATES DISTRICT JUDGE




                                           5
